         Case 1:18-cr-00601-PGG Document 324 Filed 07/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -
                                                                    ORDER
DAVID CARDONA-CARDONA, JEAN-
CLAUDE OKONGO LANDJI, JIBRIL                                    18 Cr. 601 (PGG)
ADAMU, SHERVINGTON LOVELL, and
STEVEN ANTONIUS,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference currently scheduled for July 30, 2020,

is adjourned to September 17, 2020 at 3:00 p.m. in Courtroom 705 of the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York.

               Upon the application of the United States of America, by and through Assistant

United States Attorney Matthew Hellman, and with the consent of Defendants, by and through

their counsel, it is further ORDERED that the time from July 30, 2020 through September 17,

2020 is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of

justice. The ends of justice served by the granting of this continuance outweigh the best interests

of the public and the Defendants in a speedy trial, because it will permit Defendants time to

review plea agreements and discuss potential dispositions with their counsel. These discussions

have been impeded by challenges presented by the COVID-19 pandemic.

Dated: New York, New York
       July 16, 2020
